By JUDGE THOMAS J. MIDDLETON
This matter is before the Court on Defendant George Mason University’s demurrer. The demurrer is sustained.
This case arises from the alleged libel, slander, and false arrest of Plaintiff by Defendant McCall while McCall was allegedly acting within the scope of her employment with the University. The University asserts that Plaintiff cannot pursue this cause of action against the University because of the sovereign immunity of the University.
The University is an agency of the Commonwealth of Virginia. See James v. Jane, 221 Va. 43, 51 (1980) (construing the University of Virginia as an agency of the Commonwealth). As such, the University enjoys the Commonwealth’s immunity from suit, unless and until that immunity is waived by the Commonwealth. See id. The General Assembly has provided for a statutory scheme for waiver of the Commonwealth’s sovereign immunity in certain instances by enacting the Virginia Tort Claims Act. § 8.01-192 et seq., Virginia Code. The Commonwealth cannot be liable for any alleged tort claim, however, unless the injured party complies with the statute. See § 8.01-195.3, Virginia Code ("Subject to the provisions of this article . . ."). In the case at bar, it appears from the record that Plaintiff has not complied with § 8.01-195.6, which provides *25for a written statement detailing the nature of the claim against the Commonwealth to be filed with the Attorney General. Absent compliance with this provision, the Commonwealth cannot be deemed to have waived its sovereign immunity for purposes of this action.